 
 
I 
108th CONGRESS 2d Session 
H. R. 3964 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Stark (for himself, Mr. Waxman, Mr. George Miller of California, Mr. Matsui, Mr. Lantos, Mr. Berman, Ms. Pelosi, Ms. Waters, Mr. Becerra, Ms. Eshoo, Mr. Filner, Ms. Roybal-Allard, Ms. Woolsey, Mr. Farr, Ms. Lofgren, Ms. Millender-McDonald, Mr. Sherman, Mrs. Capps, Ms. Lee, Mr. Baca, Mrs. Davis of California, Mr. Honda, Mr. Schiff, Ms. Solis, Ms. Watson, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part C of title XVIII of the Social Security Act to prohibit the operation of the Medicare comparative cost adjustment (CCA) program in California. 
 
 
1.Prohibition on operation of medicare comparative cost adjustment (CCA) program in CaliforniaSection 1860C–1(b)(2) of the Social Security Act (42 U.S.C. 1395w–29(b)(2)), as added by section 241(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by adding at the end the following new subparagraph: 
 
(C)No part in CaliforniaNo part of the MSA is in California..  
 
